DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive. 
Applicant argues the claims require that a packet itself is routed from an input port to one of two options: (1) a deadlockable storage; or (2) a storage partition. The Office Action cites to Kim col 8 lines 20-26 and Kim col 2 line 18-29 to meet this subject matter. However, the cited material discusses the transmission of resource requests over the network to the local/global arbiters. The resource requests are requests to allocate sufficient resources to transmit a packet but they are not routed packets themselves. Instead, Kim discusses the movement of packets within the switch with respect to Figure 2B. At col 5, II. 25-25, Kim describes how packets are passed through the switch. In particular, packets are sent straight from the input buffer to their destined output buffer. Kim does not discuss moving the packet from the input buffer to any alternate location.
 	However the examiner disagrees due to the fact that the reference was not reviewed in its entirety. Kim states “The processor systems 102 to 108 send and receive data between themselves. In one instance, the data is sent using data packets. A data packet is a collection of data bits that contain data and destination information. The destination information is sometimes part of the header of the packet.” (col 3 line 59-65). Clearly Kim teaches routing data packets through the switches. Hence the reference does teach the limitations of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 8228930) further in view of Benner (Pub No 20060171381).

Regarding claim 1,
 	Kim teaches a hierarchical switching device comprising:
 	a plurality of sub-switches forming a fully interconnected all-to-all network, wherein the plurality of sub-switches each comprise external output ports, internal input ports, and internal output ports, and wherein the plurality of sub-switches exchange packets within the fully interconnected all-to-all network (interpreted   A data unit traverses from an input to an output using the array of sub-switches. Depending upon the destination output, a data unit originating at input 202 can be directed to one of sub-switches 206, 208, 210 and 212. For example, a data unit originating at input 202 having a destination of output 204 would first be directed to sub-switch 206. Within sub-switch 206, the data unit is directed to output 204, see fig. 2aKim col 4 line 42-52);
	a switch controller to either route a packet destined for the external output port of the sub-switch through the internal input port of the sub-switch to the deadlockable storage or route the packet to the storage partition when the packet corresponds to the external output port (interpreted as During each cycle, each input controller drives a single request over a per-input set of horizontal virtual-channel-request lines to the local/global virtual output channel arbiter. Each such request includes both the requested output port and output virtual channel, see Kim col 8 lines 20-26. Also see The interconnection network router determines the availability of the destination output of the data unit and sends the data unit to the destination output in response to the determination, see Kim col 2 line 18-29).
 	a deadlockable storage in a sub-switch of the plurality of sub-switches, wherein the deadlockable storage is exclusively assigned to an internal input port of the sub-switch; (interpreted as In one example, a memory buffer exists for each input and each output. When the sub-switch receives the data unit, the sub-switch stores the data unit in memory buffer, see Kim col 4 line 64-70)
 	However does not teach a storage partition exclusively assigned to an external output port of the sub-switch wherein the storage partition is exclusively assigned to the internal input port of the sub-switch; 
 	Benner teaches a storage partition exclusively assigned to an external output port of the sub-switch wherein the storage partition is exclusively assigned to the internal input port of the sub-switch; (interpreted as When this is applied to server architectures that also permit logical partitioning of processor and storage resources, the switches may be partitioned in a complimentary manner, see Benner para [0028]).
 	It would have been obvious to one of ordinary skill in the art to combine the storage taught by Kim with the partitioning of the storage as taught by Benner to improve reliability and configure backups with the partitions.



Regarding claim 2,
 	Kim in view of Benner teaches the hierarchical switching device of claim 1, wherein the deadlockable storage is shared amongst the external output ports. (interpreted as In another embodiment, the interconnection network router is implemented with virtual channels and corresponding buffers. Virtual channels are buffers that are associated with a physical input or output channel, see Kim col 5 lines 20-25).

Regarding claim 3,
 	Kim in view of Benner teaches hierarchical switching device of claim 2, wherein the deadlockable storage is shared amongst all of the external output ports. (interpreted as In another embodiment, the interconnection network router is implemented with virtual channels and corresponding buffers. Virtual channels are buffers that are associated with a physical input or output channel, see Kim col 5 lines 20-25).

Regarding claim 4,
 	Kim in view of Benner teaches hierarchical switching device of claim 1, comprising a second storage partition associated with a second external output port of the external output ports and exclusively assigned to the internal input port (interpreted as In another embodiment, the interconnection network router is implemented with virtual channels and corresponding buffers. Virtual channels are buffers that are associated with a physical input or output channel, see Kim col 5 lines 20-25).

Regarding claim 5,
 	Kim in view of Benner teaches hierarchical switching device of claim 1, wherein the deadlockable storage is to queue packets designated for any of the external output ports of the sub-switch or any of the internal output ports of the sub-switch (interpreted as In another embodiment, the interconnection network router is implemented with virtual channels and corresponding buffers. Virtual channels are buffers that are associated with a physical input or output channel, see Kim col 5 lines 20-25).


Claim 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 8228930) further in view of Benner (Pub No 20060171381) and Aybayy (Pub No 20110310739)

Regarding claim 6 and 15, and 19
 	Kim in view of Benner teaches hierarchical switching device of claim 1, however does not teach wherein the device is to accommodate a maximum packet size and wherein the storage partition has a size corresponding to the maximum packet size.
 	Aybayy wherein the device is to accommodate a maximum packet size and wherein the storage partition has a size corresponding to the maximum packet size (interpreted as using a number of data packets received from a virtual channel as the threshold, in other embodiments, any other suitable measure can be used… a size of data packets can be used, see Aybay para [0113])

Regarding claim 7 and 16 and 20,
 	Kim in view of Benner teaches the hierarchical switching device of claim 1, however do not teach wherein the deadlockable storage has a size sufficiently large to contain a number of packets received at a maximum anticipated rate of transmission of packets to the sub-switch for a period of time extending from when the packet is sent by the sub-switch to when a credit for the transmitted packet is received by the sub-switch. 
 	Aybayy teaches wherein the deadlockable storage has a size sufficiently large to contain a number of packets received at a maximum anticipated rate of transmission of packets to the sub-switch  (interpreted as using a number of data packets received from a virtual channel as the threshold, in other embodiments, any other suitable measure can be used. In some embodiments, for example, a rate of incoming data packets (e.g., number of data packets received on a virtual channel per time period) can be used. In such embodiments, if the rate of incoming packets on a virtual channel is above a threshold, the module D.sub.1 can send a flow control signal, see Aybayy para [0113]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kim in view of Benner with the size for storage as taught by Aybayy since it would have been a design choice to selecting a size for a storage/memory for packet transmissions.

Regarding claim 8,
 	Kim in view of Benner teaches the hierarchical switching device of claim 1, however do not teach wherein prior to routing the packet to the deadlockable storage, the switch controller is to determine availability of the deadlockable storage and is to route the packet to the deadlockable storage, in response to the deadlockable storage being available, before routing the packet to the storage partition
 	Aybayy teaches wherein prior to routing the packet to the deadlockable storage, the switch controller is to determine availability of the deadlockable storage and is to route the packet to the deadlockable storage, in response to the deadlockable storage being available, before routing the packet to the storage partition (interpreted as Each input queue from the set of input queues is associated with a virtual channel from the set of virtual channels and has a capacity threshold. The second switch stage is configured to send a flow control signal to an output queue associated with a virtual channel from the set of virtual channels if an available capacity of the input queue associated with that virtual channel is less than its capacity threshold, see Aybay para [0017]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kim in view of Benner with the availability determination as taught by Aybayy to transmit packets to storages that have the available capacity.

Regarding claim 9,
 	Kim in view of Benner teaches the hierarchical switching device of claim 8, however do not teach wherein the switch controller is to determine availability of the storage partition in response to the deadlockable storage not being available and is to route the packet to the storage partition in response to the storage partition being available.
 	Aybayy teaches wherein the switch controller is to determine availability of the storage partition in response to the deadlockable storage not being available and is to route the packet to the storage partition in response to the storage partition being available (interpreted as If the data packet causes an available capacity of the queue 345A, 345B, 345C, 345D to fall and/or drop below a capacity threshold, the second module 340 can initiate and/or define a flow control signal. The second module 340 can send the flow control signal to the first module 320, see par [0069]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kim in view of Benner with the availability determination as taught by Aybayy to transmit packets to storages that have the available capacity.


Regarding claim 10 and 17,
(interpreted as During each cycle, each input controller drives a single request over a per-input set of horizontal virtual-channel-request lines to the local/global virtual output channel arbiter. Each such request includes both the requested output port and output virtual channel, see Kim col 8 lines 20-26. Also see The interconnection network router determines the availability of the destination output of the data unit and sends the data unit to the destination output in response to the determination, see Kim col 2 line 18-29).
	However Kim does not teach  in response to the deadlockable storage not being available, determining availability of a storage partition in the first sub-switch exclusively assigned to receive packets through the internal input port and to transmit packets through the external output port; and
 	in response to the storage partition being available, routing the packet to the storage partition.
 	Benner teaches storage partition;(interpreted as When this is applied to server architectures that also permit logical partitioning of processor and storage resources, the switches may be partitioned in a complimentary manner, see Benner para [0028]).
 	It would have been obvious to one of ordinary skill in the art to combine the storage taught by Kim with the partitioning of the storage as taught by Benner to improve reliability and configure backups with the partitions.
 	However Kim in view of Brenner do not teach in response to the deadlockable storage not being available, determining availability of a storage partition in the first sub-switch exclusively assigned to receive packets through the internal input port and to transmit packets through the external output port; and

 	
 	Aybayy teaches in response to the deadlockable storage not being available, determining availability of a storage partition in the first sub-switch exclusively assigned to receive packets through the internal input port and to transmit packets through the external output port; and in response to the storage partition being available, routing the packet to the storage partition (interpreted as If the data packet causes an available capacity of the queue 345A, 345B, 345C, 345D to fall and/or drop below a capacity threshold, the second module 340 can initiate and/or define a flow control signal. The second module 340 can send the flow control signal to the first module 320, see par [0069]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kim in view of Benner with the availability determination as taught by Aybayy to transmit packets to storages that have the available capacity.

Regarding claim 11 and 18,
 	Kim in view of Benner and Aybayy teaches the method of claim 10 further comprising:
 	queuing the packet received by the second sub-switch in a second deadlockable storage of the second sub-switch; (interpreted as In one example, a memory buffer exists for each input and each output. When the sub-switch receives the data unit, the sub-switch stores the data unit in memory buffer, see Kim col 4 line 64-70) routing the packet from the second deadlockable storage via an internal output port of the second sub-switch to an internal input port of a third sub-switch; (interpreted as input buffer or next sub-switch, see fig. 2a) queuing the packet received by the third sub-switch via the internal input port of the third sub-switch in a third deadlockable storage of the third sub-switch; and routing the packet from the third deadlockable storage via an internal output port of the third sub-switch to the internal input port of the first sub-switch.  (interpreted a data unit traverses from an input to an output using the array of sub-switches. Depending upon the destination output, a data unit originating at input 202 can be directed to one of sub-switches 206, 208, 210 and 212. For example, a data unit originating at input 202 having a destination of output 204 would first be directed to sub-switch 206. Within sub-switch 206, the data unit is directed to output 204, see fig. 2a Kim col 4 line 42-52);

Regarding claim 12,
 	Kim in view of Benner and Aybayy teaches the hierarchical switching device of claim 10, wherein the deadlockable storage is shared amongst the external output ports. (interpreted as In another embodiment, the interconnection network router is implemented with virtual channels and corresponding buffers. Virtual channels are buffers that are associated with a physical input or output channel, see Kim col 5 lines 20-25).


Regarding claim 13,
 	Kim in view of Benner and Aybayy teaches hierarchical switching device of claim 1, comprising a second storage partition associated with a second external output port of the external output ports and exclusively assigned to the internal input port (interpreted as In another embodiment, the interconnection network router is implemented with virtual channels and corresponding buffers. Virtual channels are buffers that are associated with a physical input or output channel, see Kim col 5 lines 20-25).

Regarding claim 14,
(interpreted as In another embodiment, the interconnection network router is implemented with virtual channels and corresponding buffers. Virtual channels are buffers that are associated with a physical input or output channel, see Kim col 5 lines 20-25).

Regarding claim 11 and 18,
 	Kim in view of Benner teaches the method of claim 10 further comprising:
 	queuing the packet received by the second sub-switch in a second deadlockable storage of the second sub-switch; (interpreted as In one example, a memory buffer exists for each input and each output. When the sub-switch receives the data unit, the sub-switch stores the data unit in memory buffer, see Kim col 4 line 64-70) routing the packet from the second deadlockable storage via an internal output port of the second sub-switch to an internal input port of a third sub-switch; (interpreted as input buffer or next sub-switch, see fig. 2a) queuing the packet received by the third sub-switch via the internal input port of the third sub-switch in a third deadlockable storage of the third sub-switch; and routing the packet from the third deadlockable storage via an internal output port of the third sub-switch to the internal input port of the first sub-switch.  (interpreted a data unit traverses from an input to an output using the array of sub-switches. Depending upon the destination output, a data unit originating at input 202 can be directed to one of sub-switches 206, 208, 210 and 212. For example, a data unit originating at input 202 having a destination of output 204 would first be

 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461